 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

PARTNER REINSURANCE COMPANY LTD.

>

Plaintiff,
-against-

RPM MORTGAGE, INC. and LENDUS, LLC,

Defendants.

 

USDC SDNY
DOCUMENT |
ELECTRONICALLY FILED

 

 

DOC #:
DATE FILED: /2/ F7 |

 

 

 

 

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

ORDER
18 CV 5831 (PAE) (KNF)

In connection with the settlement conference scheduled for December 10, 2019, at

10:30 a.m., all parties participating by telephone are directed to call (888) 557-8511 and, thereafter,

enter access code 4862532.

Dated: New York, New York
December 9, 2019

SO ORDERED:

(Cerra Hbameel PE

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
